Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 25, 2022

The Court of Appeals hereby passes the following order:

A22D0197. JONAH ADDIS v. DEAUNA MCQUEEN.

      This domestic relations case involves the ongoing divorce proceedings between
Jonah Addis and Deauna McQueen. On August 17, 2021, the trial court entered an
order finding Addis in contempt for failing to pay child support as required by a
temporary support order. The August contempt order gave Addis 15 days to purge
himself of contempt. After Addis failed to purge the contempt, the court entered an
order on October 27, 2021, directing Addis’s arrest. Seeking to appeal that order,
Addis, acting pro se, filed an “Application for Emergency Action” in the Georgia
Supreme Court on December 3, 2021. The Supreme Court treated this filing as an
application for a discretionary appeal and transferred the case to this Court. See Case
No. S22D0447 (December 10, 2021). McQueen then filed a motion to dismiss the
application. We find that this Court lacks jurisdiction for two reasons.
      First, to the extent Addis’s filing can be viewed as an application for a
discretionary appeal, it is untimely. A discretionary application must be filed within
30 days of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot consider an
application for appeal that fails to comply with those requirements. Hair Restoration
Specialists v. State, 360 Ga. App. 901, 903 (862 SE2d 564) (2021). See also In the
Interest of B. R. F., 299 Ga. 294, 298 (788 SE2d 416) (2016) (holding that an
appellate court lacks jurisdiction over an untimely application for discretionary
appeal). Addis’s application seeking a discretionary appeal was filed 37 days after
entry of the trial court’s contempt order directing his arrest, and we are therefore
without jurisdiction to consider it.
      Second, “an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). The order that Addis
seeks to appeal is not final, as the divorce case remains pending below. Accordingly,
Addis was required to follow the interlocutory appeal procedures set forth in OCGA
§ 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996);
Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103)
(1991). And as has been explained, where both discretionary and interlocutory appeal
procedures apply, an applicant must follow the interlocutory appeal procedures and
obtain a timely certificate of immediate review from the trial court before filing an
application. See Scruggs, 261 Ga. at 588-589 (1). Here, Addis failed to obtain a
certificate of immediate review, and this failure also serves to deprive us of
jurisdiction over this application. See Bailey, 266 Ga. at 833.
      For the reasons set forth above, we GRANT McQueen’s motion to dismiss and
hereby DISMISS this application.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/25/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.